Name: Council Decision 2007/274/JHA of 23 April 2007 concerning the conclusion of the Agreement between the European Union and the Government of the United States of America on the security of classified information
 Type: Decision
 Subject Matter: information and information processing;  international affairs;  European construction;  information technology and data processing;  America
 Date Published: 2007-05-03

 3.5.2007 EN Official Journal of the European Union L 115/29 COUNCIL DECISION 2007/274/JHA of 23 April 2007 concerning the conclusion of the Agreement between the European Union and the Government of the United States of America on the security of classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 27 and 28 November 2003, the Council decided to authorise the Presidency, assisted by the Secretary General/High Representative, to open negotiations in accordance with Articles 24 and 38 of the Treaty on European Union with certain third states, in order for the European Union to conclude with each of them an Agreement on security procedures for the exchange of classified information. (2) Following this authorisation to open negotiations, the Presidency, assisted by the Secretary General/High Representative, negotiated an Agreement with the Government of the United States of America on the security of classified information. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Government of the United States of America on the security of classified information is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 23 April 2007. For the Council The President F.-W. STEINMEIER